871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sara Sanchez VANDERWEIDE, (88-1455) Frank John Mead,(88-1456) Defendants- Appellants.
Nos. 88-1455, 88-1456.
United States Court of Appeals, Sixth Circuit.
March 23, 1989.

Before ENGEL, Chief Judge and MERRITT and KENNEDY, Circuit Judges.

ORDER

1
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Sara Sanchez Vanderweide and Frank John Mead appeal their 15 month sentences under the Sentencing Guidelines for counterfeiting in violation of 18 U.S.C. Sec. 471.  Defendants each pleaded guilty to one count of counterfeiting, conduct which occurred between November 6 and November 21, 1987, in Kalamazoo, Michigan.  The district court concluded that the Sentencing Guidelines are constitutional and defendants appeal only this determination.


3
On appeal, defendants contend that Congress made an excessive delegation of its legislative authority to the Sentencing Commission under the Sentencing Reform Act and that this delegation violates the constitutional principle of separation of powers.  However, the Supreme Court recently upheld the constitutionality of the Sentencing Guidelines, explicitly rejecting each of defendants' contentions.   Mistretta v. United States, 109 S.Ct. 647 (1989).  Thus, defendants' contention that the Sentencing Guidelines are unconstitutional is without merit.


4
Accordingly, the judgments of the district court are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.